METHOD FOR JOINING BY BONDING OF PARTS, IN PARTICULAR COMPOSITE PARTS HAVING FIBROUS REINFORCEMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant's request for reconsideration filed on April 26, 2022, is acknowledged.  Claims 13 and 18-19 were amended.  Claims 11-12 and 15-17 were canceled.  Claims 21-29 were added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 13, line 2, replace “step” with –steps–.
In claim 13, line 2, after “introducing the ” insert –first and second uncured –.
In claim 13, line 2, replace both instances of “resin” with –resins–.
In claim 13, line 2, replace “comprises an” with –comprise–.
In claim 13, line 2, after “of the ” insert –first and second uncured –.
In claim 14, line 2, before “permeable” insert –first –.
In claim 14, line 2, after “film” insert – of the first skin–.
In claim 14, line 2, replace “second part” with –core material–.
In claim 14, line 3, after “the ” insert –first uncured –.
In claim 14, line 3, after “resin” insert –, and a step of introducing a second permeable textile between the amorphous thermoplastic film of the second skin and the core material, prior to the step of introducing the second uncured thermosetting resin–.
Cancel claim 18.
Cancel claim 20.
Authorization for this examiner’s amendment was given in an interview with Christopher A. Jethrow on May 24, 2022.

Rejoinder
Claim 19 is directed to an allowable genus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-14, directed to a species of that genus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 17, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections—35 USC §103
The rejection under 35 U.S.C. 103 of claim 19 as being unpatentable over Weiland et al. (US 2017/0028698) is withdrawn because independent claim 19 has been amended.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Don et al. (US 5,643,390) teaches a method considered relevant to the claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method for assembling a sandwich panel as claimed, and particularly the combination of each skin being made of a composite material with fibrous reinforcement embedded in a cured thermosetting or thermoplastic matrix and comprising an amorphous thermoplastic film over all or part of an outer surface, and joining each skin with the core material by introducing first and second uncured thermosetting resins and by curing these resin resins to create interpenetrating networks as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745